IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 291
                                                    :
         ORDER AMENDING RULES                       :         APPELLATE PROCEDURAL RULES
         904 AND 907 OF THE                         :
         PENNSYLVANIA RULES OF                      :         DOCKET
         APPELLATE PROCEDURE                        :
                                                    :




                                                ORDER


PER CURIAM

       AND NOW, this 22nd day of October, 2020, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published for
public comment at 49 Pa.B. 2712 (June 1, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 904 and 907 of the Pennsylvania Rules of Appellate Procedure are amended
in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 1, 2021.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.